June 30, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           ELBERT DAVIS, Appellant

NO. 14-15-00059-CV                          V.

            EBBIE LOVING D/B/A A-K-A BAIL BONDS, Appellee
                   ________________________________

      This cause, an appeal from the judgment in favor of appellee, Ebbie Loving
d/b/a A-K-A Bail Bonds, signed, October 31, 2014, was heard on the transcript of
the record. We have inspected the record and find error in the judgment. We
therefore order the judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Ebbie Loving d/b/a A-K-A Bail Bonds.



      We further order this decision certified below for observance.